DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Notice to Applicant

2.    The following is an Allowance for Application number 14/963,121 in response to Applicant's filing of a Request for Continued Examination on 10/20/2021, and an interview held with Hemavathy Perumal, Esq., Reg. No. 76,941, on 07/28/2022 followed by Applicant's approval of Examiner's amendment on 08/03/2022 via e-mail and discussion by telephone on 08/24/2022. 
Claims 1-20 are currently pending.


CONTINUED EXAMINATION UNDER 37 CFR 1.114

3.    A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 
Applicant's submission filed on October 20, 2021 has been entered with subsequent Examiner's amendment as below.



EXAMINER’S AMENDMENT

4.    An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Hemavathy Perumal, Esq., (Reg. No. 76,941) on 07/28/2022, followed by email confirmation on 08/03/2022 and telephone discussion on 08/24/2022.

AMENDMENTS TO THE CLAIMS
The claims are amended as follows:

Claim 1 (currently amended): A mobile electronic device comprising:
multiple sensors configured to selectively capture sensor data; and 
a processor device executing instructions stored in a memory of the mobile electronic device, the instructions comprising a classifier configured to: 
analyze the sensor data to detect a meeting zone for a meeting with a plurality of participants[[,]]; 
identify one or more speakers of collected audio samples[[,]]; 
process captured network information from a meeting location[[,]]; and 
associate the network information to the meeting zone for detection of presence of the meeting zone;

the processor device executing further instructions stored in the memory of the mobile electronic device further configured to:



detecting a participant of the plurality of participants is in the meeting;
receiving, from a caller, an incoming call for the participant during the meeting; and
sending a message to the caller notifying that the participant is in the meeting in response to the participant receiving the incoming call from the caller during the meeting; [[and]]
obtain participation patterns of the plurality of participants during the meeting by processing on the mobile electronic device the collected audio samples; 
delete the collected audio samples after the processing, such that the collected audio samples are not stored; and
the participation patterns

Claim 2 (previously presented): The mobile electronic device of claim 1, wherein the processor device is further configured to:
interface with a calendaring application to extract keywords and meeting time information for the meeting; 
update calendar information;
determine location information for the meeting zone; and
analyze dialogue of the meeting based on identification of the one or more speakers.

Claim 3 (previously presented): The mobile electronic device of claim 2, wherein the classifier is further configured to detect a start time and an end time for the meeting, and the processor device is further configured to display visualizations with speaker percentages for the one or more speakers.

Claim 4 (previously presented): The mobile electronic device of claim 1, wherein the participation patterns are further based on the sensor data, the analytic feedback is provided to a display of the mobile electronic device, the mobile electronic device is a smart phone, and the sensor data comprises accelerometer data that is used for detection of start or finish of the meeting.

Claim 5 (previously presented): The mobile electronic device of claim 1, 
wherein[[:]] the processor device is further configured to[[:]] reduce energy usage for the mobile electronic device based on calendar information and the sensor data;
wherein the message comprises one of a text message, an email, or a combination thereof; and
wherein the context of the meeting comprises at least one of a type of the meeting and a time of the meeting.

Claim 6 (original): The mobile electronic device of claim 2, wherein the processor device is further configured to generate an indoor map including a label for the determined location information.

Claim 7 (previously presented): The mobile electronic device of claim 3, wherein the processor device is further configured to update presence information for a shared access calendar for the calendaring application based on the detected start time, a number of participants in the meeting, and the determined location information.

Claim 8 (previously presented): The mobile electronic device of claim 3, wherein the classifier is further configured to detect the start time and the end time of the meeting based on captured audio signals, the calendar information, the determined location information, and motion information of the mobile electronic device.

Claim 9 (previously presented): The mobile electronic device of claim 1, wherein the sensor data, analysis results from the classifier, the analytic feedback, and processing information from the processor device remain stored in the memory of the mobile electronic device for information privacy, and the network information comprises scanned media access control (MAC) addresses of access points and a number of times a beacon frame is received from each access point.

Claim 10 (currently amended): A method comprising:
selectively capturing sensor data with multiple sensors;
executing, by a processor device of a mobile electronic device, instructions stored in a memory of the mobile electronic device, the instructions comprising: 
a classifier that: 
analyzes the sensor data to detect a meeting zone for a meeting with a plurality of participants[[,]]; 
identifies one or more speakers of collected audio samples[[,]]; 
processes captured network information from a meeting location[[,]]; and 
associates the network information to the meeting zone class detection of presence of the meeting zone; 
controlling, by the processor device, the multiple sensors and the classifier to trigger capture of the sensor data;
controlling, by the processor device, communication features comprising turning on and off reception of telephone calls during the meeting;
providing, by the processor device, context aware messaging comprising: 
detecting a participant of the plurality of participants is in the meeting;
receiving, from a caller, an incoming call for the participant during the meeting; and
sending a message to the caller notifying that the participant is in the meeting in response to the participant receiving the incoming call from the caller during the meeting; [[and]]
obtaining, by the processor device, participation patterns of the plurality of participants during the meeting by processing on the mobile electronic device the collected audio samples; 
deleting, by the processor device, the collected audio samples after the processing, such that the collected audio samples are not stored; and
providing, by the processor device, analytic feedback comprising the participation patterns

Claim 11 (previously presented): The method of claim 10, further comprising:
interfacing, by the processor device, with a calendaring application to extract keywords and meeting time information for the meeting; 
updating, by the processor device, calendar information; 
determining, by the processor device, location information for the meeting zone;
analyzing, by the processor device, dialogue of the meeting based on identification of the one or more speakers; and
detecting, by the classifier, a start time and an end time for the meeting, wherein:
the sensor data comprises accelerometer data that is used for detection of start or finish of the meeting; and
the network information comprises scanned media access control (MAC) addresses of access points and a number of times a beacon frame is received from each access point.

Claim 12 (previously presented): The method of claim 11, further comprising:
displaying, by the processor device, visualizations with speaker percentages for the one or more speakers;
wherein the participation patterns are further based on the sensor data, the analytic feedback is provided to a display of the mobile electronic device, and the mobile electronic device is a smart phone.

Claim 13 (previously presented): The method of claim 11, further comprising:
using, by the processor device, calendar information and the sensor data to reduce energy usage for the mobile electronic device;
wherein the context of the meeting comprises at least one of a type of the meeting and a time of the meeting; and
wherein the message comprises one of a text message, an email, or a combination thereof.

Claim 14 (previously presented): The method of claim 11, further comprising:
generating, by the processor device, an indoor map including a label for the determined location information.

Claim 15 (previously presented): The method of claim 11, further comprising:
updating, by the processor device, presence information for a shared access calendar for the calendaring application based on the detected start time, a number of participants in the meeting, and the determined location information.

Claim 16 (currently amended): A non-transitory processor-readable medium that includes a program that when executed by a processor of a mobile electronic device performs a method comprising:
selectively capturing sensor data with multiple sensors;
executing, by the processor, instructions stored in a memory of the mobile electronic device, the instructions comprising:
a classifier that: 
analyzes the sensor data to detect a meeting zone for a meeting with a plurality of participants[[,]]; 
identifies one or more speakers of collected audio samples[[,]]; processes captured network information from a meeting 
location[[,]]; and 
associates the network information to the meeting zone class detection of presence of the meeting zone; 

controlling, by the processor, the multiple sensors and the classifier to trigger capture of the sensor data;
providing, by the processor, context aware messaging comprising: 
detecting a participant of the plurality of participants is in the meeting;
receiving, from a caller, an incoming call for the participant during the meeting; and
sending a message to the caller notifying that the participant is in the meeting in response to the participant receiving the incoming call from the caller during the meeting; [[and]]
obtaining, by the processor, participation patterns of the plurality of participants during the meeting by processing on the mobile electronic device the collected audio samples; 
deleting, by the processor, the collected audio samples after the processing, such that the collected audio samples are not stored;
providing, by the processor, analytic feedback comprising the participation patterns; and
controlling, by the processor, communication features comprising turning on and off reception of telephone calls during the meeting.

Claim 17 (previously presented): The non-transitory processor-readable medium of claim 16, wherein the program when executed by the processor performs the method further comprising:
interfacing, by the processor, with a calendaring application to extract keywords and meeting time information for the meeting; 
updating, by the processor, calendar information; 
determining, by the processor, location information for the meeting zone; 
analyzing, by the processor, dialogue of the meeting based on identification of the one or more speakers; and
detecting, by the classifier, a start time and an end time for the meeting; 
wherein the participation patterns is further based on the sensor data, the analytic feedback is provided to a display of the mobile electronic device, and the mobile electronic device is a smart phone.

Claim 18 (previously presented): The non-transitory processor-readable medium of claim 16, wherein the program when executed by the processor performs the method further comprising:
using, by the processor, calendar information and the sensor data to reduce energy usage for the mobile electronic device;
wherein:
the sensor data comprises accelerometer data that is used for detection of start or finish of the meeting; 
the network information comprises scanned media access control (MAC) addresses of access points and a number of times a beacon frame is received from each access point;
the context of the meeting comprises at least one of a type of the meeting and a time of the meeting; and
the message comprises one of a text message, an email, or a combination thereof.

Claim 19 (previously presented): The non-transitory processor-readable medium of claim 17, wherein the program when executed by the processor performs the method further comprising:
generating, by the processor, an indoor map including a label for the determined location information; and
displaying, by the processor, visualizations with speaker percentages for the one or more speakers.

Claim 20 (previously presented): The non-transitory processor-readable medium of claim 17, wherein the program when executed by the processor performs the method further comprising:
updating, by the processor, presence information for a shared access calendar for the calendaring application based on the detected start time, a number of participants in the meeting, and the determined location information.



REASONS FOR ALLOWANCE

5.    The prior rejections under 35 U.S.C. 103 are removed in light of Examiner's amendment. 
The combination of references Rodriguez, Maganti, Olincy and Herger do not teach the amended limitations:
"delete the collected audio samples after the processing, such that the collected audio samples are not stored" in independent Claim 1;
"deleting, by the processor device, the collected audio samples after the processing, such that the collected audio samples are not stored" in independent Claim 10; and 
"deleting, by the processor, the collected audio samples after the processing, such that the collected audio samples are not stored" in independent Claim 16.
Therefore, these independent claims (and the dependent claims therefrom) overcome the previous prior art rejections under 35 U.S.C. 103.
Claims 1-20, as amended herein, are allowed.

6.    Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.



CONCLUSION

7.    The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, yet insufficient, either singularly or in combination with one or more of the remaining prior art references of record to render the claimed invention anticipated or obvious. Furthermore, neither the below pertinent prior art, nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings in attempt to render the claimed invention obvious:
Kaye et al. (US Patent Application Publication 20150111550 A1) describes a method and system for determining whether a mobile device is at a meeting location using beacon signals associated with meeting locations.
Lord et al. (US Patent Application Publication 20130144603 A1) describes methods, techniques, and systems for ability enhancement and, more particularly, to methods, techniques, and systems for recording and presenting voice conference history information based on speaker-related information determined from speaker utterances and/or other sources.
Flores et al. (US Patent Application Publication 20160117624 A1) describes an intelligent meeting enhancement system.
Erol et al., "An overview of technologies for e-meeting and e-lecture," 2005 IEEE International Conference on Multimedia and Expo, 6th July 2005.
Krause et al., "Context-Aware Mobile Computing: Learning Context-Dependent Personal Preferences from a Wearable Sensor Array", IEEE TRANSACTIONS ON MOBILE COMPUTING, VOL. 5, NO. 2, FEBRUARY 2006.


8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARJIT S BAINS whose telephone number is 571 270 0317. The examiner can normally be reached on Monday-Friday from 9:00 am to 5:30 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RUTAO WU, can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARJIT S BAINS/Examiner, Art Unit 3623                                                                                                                                                                                                        
/CHARLES GUILIANO/Primary Examiner, Art Unit 3623